              Case 2:20-cr-00114-WBS Document 47 Filed 08/13/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0114-WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JAMEL DUPRE STINSON,                                DATE: August 23, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. William B. Shubb
16

17                                              BACKGROUND

18          This case is set for a status conference on August 23, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,
21 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

22 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

23 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

24 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

25 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

26 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous
27 General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00114-WBS Document 47 Filed 08/13/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act
27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00114-WBS Document 47 Filed 08/13/21 Page 3 of 5


 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the hearing. United States v.
10 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

11 limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.       By previous order, this matter was set for an evidentiary hearing on August 10, 2021

16 related to the defendant’s then pending motion to suppress. ECF No. 38

17          2.       On August 10, 2021, the Court held an evidentiary hearing and resolved the defendant’s

18 motion to suppress. ECF No. 45. At the end of this hearing, the parties agreed to set a status conference

19 for August 23, 2021. Id.

20          3.       By this stipulation, defendant now moves to continue this status conference until

21 November 1, 2021 at 9:00 a.m., and to exclude time between August 10, 2021, and November 1, 2021,

22 under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

23          4.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes a forensic cellular phone extraction, over 200 pages of investigative reports, related

26          documents, photographs, audio recordings, criminal history documents, search warrants, and

27          laboratory reports. All of this discovery has been either produced directly to counsel and/or

28          made available for inspection and copying. The government will be providing additional

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00114-WBS Document 47 Filed 08/13/21 Page 4 of 5


 1           discovery in the form of recorded jail calls made by this defendant.

 2                   b)     Counsel for defendant desires additional time to continue to consult with his

 3           client, review the current and forthcoming discovery, conduct investigation related to the

 4           charges, discuss potential resolutions with his client, and to otherwise prepare for trial.

 5                   c)     Counsel for defendant believes that failure to grant the above-requested

 6           continuance would deny him the reasonable time necessary for effective preparation, taking into

 7           account the exercise of due diligence.

 8                   d)     The government does not object to the continuance.

 9                   e)     In addition, because of the public health concerns cited by the General Orders and

10           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

11           this case.

12                   f)     Based on the above-stated findings, the ends of justice served by continuing the

13           case as requested outweigh the interest of the public and the defendant in a trial within the

14           original date prescribed by the Speedy Trial Act.

15                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16           et seq., within which trial must commence, the time period of August 10, 2021 to November 1,

17           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19           of the Court’s finding that the ends of justice served by taking such action outweigh the best

20           interest of the public and the defendant in a speedy trial.

21 //

22

23 //

24

25 //

26
27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00114-WBS Document 47 Filed 08/13/21 Page 5 of 5


 1          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6 Dated: August 11, 2021                                      PHILLIP A. TALBERT
                                                               Acting United States Attorney
 7

 8                                                             /s/ ADRIAN T. KINSELLA
                                                               ADRIAN T. KINSELLA
 9                                                             Assistant United States Attorney
10

11 Dated: August 11, 2021                                      /s/ DOUGLAS BEEVERS
                                                               DOUGLAS BEEVERS
12
                                                               Counsel for Defendant
13                                                             JAMEL DUPRE STINSON
                                                               As authorized on August 10, 2021
14

15

16

17
                                             FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: August 12, 2021
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
